Citation Nr: 0905521	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for herniated 
nucleus pulposus and degenerative disc disease of the lumbar 
spine, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issue of entitlement to an increased evaluation for 
herniated nucleus pulposus and degenerative disc disease of 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran exhibits symptoms such as hypervigilance, panic 
attacks, nightmares, flattened affect, social avoidance, 
difficulty in dealing with social gatherings and some work 
situations, irritability and depression, due to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for the 
Veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection for PTSD 
has been established, but a higher initial disability rating 
is at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  Since 
the Veteran did not manifest symptoms to warrant a rating in 
excess of 50 percent at any time since the grant of service 
connection, staged ratings are inappropriate here for PTSD.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

History and Analysis

A July 2006 rating action granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Veteran has 
appealed this initial rating.

VA treatment records from April 2005 note that the Veteran 
had recurrent intrusive thoughts of traumatic experiences, 
recurrent nightmares, flashbacks, irritability, 
hypervigilance and social isolation.  He displayed a mildly 
constricted affect and his mood was mildly depressed.  The 
Veteran did not exhibit any delusions or hallucinations and 
did not have any suicidal or homicidal ideation.  He was 
reported to have a Global Assessment of Functioning (GAF) 
score of 55.

VA treatment records from September 2005 show the Veteran had 
been feeling more dysphoric.  He also had been irritable at 
times, thinking aggressive thoughts, but denied difficulty in 
keeping himself or others safe.  He denied any aggressive 
thoughts or homicidal ideation during the interview itself.  
The Veteran described experiencing some fleeting non-specific 
paranoid ideation at times and occasional auditory 
hallucinations.  The Veteran also suffered flashbacks, 
hypervigilance and easy startle reflex.  He displayed a 
fleeting passive death wish, but without intention or plan 
and denied any suicidal or homicidal ideation.  An October 
2005 VA trauma group note indicated a discussion about the 
impact of anger on the Veteran's life.  No homicidal or 
suicidal ideation was noted.  

A May 2006 private examiner noted that the Veteran was 
suffering from nightmares at least 2-3 times per week, waking 
in a panic; and sweats, lasting 30 minutes.  He had 
flashbacks 3 times per week and panic attacks 2 times per 
week, lasting 3 to 5 minutes.  The Veteran had intrusive 
thoughts and startled easily, he demonstrated hypervigilance 
and could not tolerate anyone behind him.  The Veteran's 
memory was impaired, and he sometimes got lost while 
traveling.  The examiner indicated that anger, sadness and 
fear come upon the Veteran without the knowledge of why 50 
percent of the time.  The examiner noted the Veteran heard 
his name occasionally, with noise and shadows moving out of 
the corner of his eyes.  These hallucinations and illusions 
occurred when no one or anything was there.  The Veteran was 
depressed 75 percent of the time with no energy, and anger 
and agitates easily.  He felt helpless and suicidal at times.  
The examiner opined that because of his PTSD, the Veteran was 
mildly compromised in his ability to sustain social 
relationships and mildly compromised in his ability to 
sustain work relationships.  The Veteran was reported to have 
a GAF score of 40.

A July 2006 VA examiner noted that the Veteran had been 
married since 1973 and had three children, who he had a good 
relationship with.  The examiner noted that the Veteran 
reported pretty much staying to himself.  There was no 
history of suicide attempts, but the Veteran had to attend 
class after he and his wife had problems.  He attended anger 
management classes to deal with the problems.  His appearance 
was clean and neatly groomed, with unremarkable speech.  He 
was cooperative with normal affect and a depressed mood.  The 
Veteran's thought processes were unremarkable.  There was no 
presence of homicidal or suicidal thoughts and recent and 
remote memory appeared intact.  The Veteran experienced 
recurrent distressing dreams of his experiences in the 
military.  He took efforts to avoid thoughts, feelings or 
conversations associated with the trauma.  This resulted in 
markedly diminished interest or participation in significant 
activities and feelings of detachment and estrangement from 
others.  The Veteran had difficulty falling or staying 
asleep, along with irritability and outburst of anger.  The 
Veteran reported problems with irritability and outbursts of 
anger at work and feared he was on the verge of being fired.  
He was having a difficult time adjusting to always being 
around people, he seldom was around people in his previous 
job as a truck driver.  The examiner noted he only slept two 
hours at a time and was socially isolated.  The Veteran was 
reported to have a GAF score of 55.

A January 2007 VA examiner noted that the Veteran had a 
previous domestic assault charge history.  The Veteran 
reported arguing with a supervisor at work, although no 
aggression was reported.  The examiner observed that the 
Veteran was clean and casually dressed, with spontaneous 
speech.  His attitude was cooperative, although his affect 
was blunted and mood was dysphoric.  He was oriented times 
three and his thought process was unremarkable.  No delusions 
were found and the Veteran understood that he had a problem.  
The Veteran continued to suffer from sleep impairment, 
dreaming once to twice weekly about his service trauma and he 
woke up about every two hours each night.  No hallucinations 
were noted.  The Veteran did not display any inappropriate 
behavior or obsessive/ritualistic behavior.  No panic attacks 
were noted and there was no presence of homicidal or suicidal 
thoughts.  Impulse control was fair, although about one month 
ago he pushed his wife against the wall and then left the 
house.  The Veteran's remote memory was mildly impaired and 
his recent memory was normal.  He displayed feelings of 
detachment or estrangement from others, restricted range of 
affect, difficulty falling or staying asleep, irritability 
and outbursts of anger and hypervigilance.  The examiner 
found the Veteran isolated socially and had outbursts of 
anger at his wife and at work.  The Veteran was reported to 
have a GAF score of 55.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of symptoms in DC 9411 is intended to describe the 
various degrees of occupational and social impairment of a 
person with certain mental disorders.  But it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified for each rating level.  38 C.F.R. § 4.21.  

The July 2006 rating action granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Board 
finds, however, that the evidence meets the criteria for a 50 
percent initial rating for the Veteran's PTSD.  As shown 
above, the Veteran had symptoms of hypervigilance, flattened 
affect, panic attacks, nightmares, social avoidance, 
difficulty in dealing with social gatherings and some work 
situations, irritability and depression, due to PTSD.  These 
symptoms, along with GAF scores as low as 40 and 55 indicate 
that the Veteran met the criteria for a 50 percent rating.

The Veteran's symptoms do not meet the criteria for a 70 
percent rating for PTSD.  While the record indicates 
instances of auditory hallucinations in September 2005 and 
May 2006, none of the Veteran's other records between April 
2005 and January 2007 reflect these symptoms, and they appear 
to be fleeting, as he specifically denied these symptoms in 
various other treatment records before and after the reports 
where they were noted.  None of the evidence of record shows 
more than passing suicidal ideation, obsessional rituals that 
interfere with routine activities; speech that is illogical, 
obscure or irrelevant; near continuous panic or spatial 
disorientation.  There is no indication of a neglect of 
personal hygiene or appearance.  While there is indication of 
depression, the record does not indicate that the Veteran 
experiences a complete inability to establish and maintain 
effective social and work relationships during this period of 
time.  The Veteran has also reported good relationships with 
his children and has been married to the same woman since 
1973, indicating an ability to establish and maintain 
effective relationships.

Consequently, since the grant of service connection the Board 
finds that the disability picture for the Veteran's service-
connected PTSD does not more nearly approximate the criteria 
for a 70 percent evaluation than those for a 50 percent 
evaluation.  See Fenderson, supra.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a January 2006 letter sent 
before the issuance of the rating decision granting service 
connection for PTSD, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed PTSD.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A June 2007 statement of the case (SOC) 
explained what specific regulatory provisions govern his PTSD 
and why the increased initial rating claim remained denied.  
An April 2006 letter provided the Veteran notice of the 
evidence and information necessary for establishing an 
initial rating.  See Dingess.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA treatment records and private treatment records the 
Veteran submitted.  The Veteran was also given VA 
examinations in connection with the claim.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal, and he has done so.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.


REMAND

The Veteran's last VA compensation and pension spine/back 
examination was conducted in February 2004.  The Veteran's 
representative's January 2009 brief notes that the Veteran's 
most recent VA examination is 5 years old and not adequate to 
provide a current disability examination.  The Veteran has 
provided the Board with private treatment records from 2006 
and 2007 that seem to indicate the Veteran's herniated 
nucleus pulposus and degenerative disc disease of the lumbar 
spine disability has considerably worsened.  This worsening 
is also represented by the RO's August 2007 rating decision 
increasing the Veteran's herniated nucleus pulposus and 
degenerative disc disease of the lumbar spine disability 
rating to 40%.  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2008).  

The Board observes that the Veteran last had a VA spine/back 
examination for compensation and pension purposes in February 
2004.  The Veteran's last VA examination was five years ago 
and he has undergone further testing and treatment with 
private physicians.  Additionally, the private medical 
records show that the Veteran's back continues to worsen.  
Therefore, the Board finds that a thorough and 
contemporaneous VA examination would certainly assist the 
Board in clarifying the current severity of the Veteran's 
herniated nucleus pulposus and degenerative disc disease of 
the lumbar spine.  Such examination would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The Board notes that the Veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for herniated nucleus 
pulposus and degenerative disc disease of 
the lumbar spine, pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that worsening 
on the claimant's occupational and daily 
life, or to provide, at least in general 
terms, the criteria beyond the effect of 
the worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit that 
are relevant to establishing increased 
compensation.  The Veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
Veteran.

2.  Schedule the Veteran for an 
appropriate examination to determine the 
current nature and severity of his 
service-connected herniated nucleus 
pulposus and degenerative disc disease of 
the lumbar spine.  The examiner should 
describe all symptoms including pain or 
weakness and functional impairment, if 
present.  Any and all appropriate testing, 
including but not limited to range of 
motion testing should be conducted.  The 
claims file must be made available for the 
examiner to review, and the examination 
report must indicate that this was 
accomplished.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


